DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because Claim 6, line 4 recites “the body region”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,2, 4-6, 25-27, 37 and 38 are rejected under 35 U.S.C. 102(a(1) as being anticipated by Yao et al. (US 9,620,877) hereafter Yao.
Regarding claim 1, Yao, discloses a terminal pin 124 (figs. 15-17) comprising: a body region 130,134,132, 168,158, 154, 150 including a body having length between a first end and a second end and a body width (of 168) perpendicular to the length; a tip region 136 extending from the first end of the body along the length;  and a base region 168,158, 154, 150; including a flange 150, 154 having a flange width that is greater than the body width perpendicular to the length, the flange having a flat surface 152 configured to be placed on a metal pad and configured to receive ultrasound energy to weld (“configured to receive ultrasound energy” is not positively claimed) the base region to the metal pad, the terminal pin 124 including  an(capable to be) configured in a lumen of a probe tip of an ultrasonic welding device (not positively claimed) such that an end face of the probe tip is flush with the flange.  
It is to be noted that the claimed subject matters, “configured to receive ultrasound energy to weld the base region to the metal pad” and “a lumen of an ultrasonic device” are not positively claimed, as the ultra sound energy for welding to the metal pad generated by the ultrasonic device is intended used for welding the (flat surface of) base region of the terminal to the metal pad (may be of the circuit board), and “the lumen of an ultrasonic device” is the structural limitation of the non-positively claimed limitation.
It is also to be noted that “configured to receive ultrasound energy to weld…ultrasonic device” is a product-by-process claim and even though such claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, as in the present situation, the claim is unpatentable even though the prior product was made by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985). In instant case, the flat surface of the base region of the terminal can be fixedly couple by the soldering or by mechanical connection, which will does not alter the intended function of the invention of the terminal, still the terminal can be usable for their intended use. Therefore, the prior art of Yao (and the prior arts listed on PTO 892) reads on this claim.
For further examination the claim 1, is considered as -- A terminal pin comprising: a tip region; a body region; and the base region of the terminal pin including a flat surface to weld the base region to a metal pad, the terminal pin including at least one shape feature. --.
Regarding claim 2, Yao, discloses at least one shape feature is compressible in a direction perpendicular to the length of the body(there are to many features, such as 134, 138,158, 160 are compressible). 

    PNG
    media_image1.png
    745
    1036
    media_image1.png
    Greyscale
Regarding claim 4, Yao, discloses the at least one shape feature includes an eye- of-needle structure disposed in the tip region of the terminal pin.  
Regarding claim 5, Yao, discloses the at least one shape feature includes a chamfer transitioning CMR (see annotated fig.) from the body region to a flange 148 in the base region.  
Regarding claim 6, Yao, discloses the body region 130,134,132, 168,158, 154, 150 includes a flat ribbon-like 124, 146, 148, 158, 168, and wherein the at least one shape feature 124,134 includes a chamfer CMR transitioning from at least one lateral side of the flat ribbon-like body to the flange 148 in the base region.  
Regarding claim 25, Yao, discloses the at least one shape feature when compressed has a reduced diameter or width (upper portion of 134, see fig. 15) allowing the terminal pin to be inserted (in the lumen of the ultrasonic device without resistance, the lumen of the ultrasonic device is not positively claimed invention).  
Regarding claim 26, Yao, discloses wherein the at least one shape feature includes an eye-of- needle structure 134 disposed in the body region of the terminal pin, the eye-of-needle structure having a width greater (middle portion of 134, see fig. 15) than a diameter of the lumen of the ultrasonic device.  
Regarding claim 27, Yao, discloses the at least one shape feature 158 includes a chamfer CMR transitioning from the body region of the terminal pin to, the flange 150,154 defining at least a portion of the flat surface 152, and the chamfer having a diameter (obviously has to be) greater than a diameter of the lumen of the ultrasonic device, it is to be noted that, the lumen of the ultrasonic device is structural limitation of the not positively claimed limitations.  
Regarding claim 37, Yao, discloses, the body region includes structures of non- cylindrical shape 158, 160, 168 including a flat ribbon-like structure.
Regarding claim 38, Yao, discloses the tip region includes an eye-of-needle structure 134, 142 formed by providing an oval hole in an extension of a flat ribbon-like structure of the body region.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 28-34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Yao.
Regarding claim 28, Yao, discloses all the claimed invention except for the body region includes a rod-like cylindrical body having a diameter in a range of about 0.4 mm millimeters to 2 millimeters.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the shape of the body region is of a rod-like cylindrical body shaped, since applicants have presented no explanation that these particular configurations of the shape of the body region is of a rod-like cylindrical body shaped is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of  making electrical connection with fuse or any conductive body of the assembly. A change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Thus, Yao discloses all the claimed limitations except for rod-like cylindrical body having a diameter in a range of about 0.4 mm millimeters to 2 millimeters.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the rod-like cylindrical body having a diameter in a range of about 0.4 mm millimeters to 2 millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 29, the modified art of Yao discloses, the tip region includes an extension EX of the rod-like cylindrical body with a pointed end.  
Regarding claim 30, the modified art of Yao discloses, the extension of the rod-like cylindrical body in the tip region includes a grooves-and-ridges (G1-R1) section having at least one circumferential groove and ridge.  
Regarding claims 31 and 32, Yao, discloses the base region includes the flange 154 is shaped like a rectangular plate.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the shape of the body region is of a cylindrical body shaped, since applicants have presented no explanation that these particular configurations of the shape of the body region is of a cylindrical body shaped is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of  making electrical connection with fuse or any conductive body of the assembly. A change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding claim 33, the modified art of Yao, discloses all the claimed invention except for the chamfer transitions from the body to the flange at an angle in a range of about 20 degrees to 70 degrees.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the body to the flange at an angle in a range of about 20 degrees to 70 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 34, the modified art of Yao, discloses all the claimed invention except for the chamfer has a diameter at the flange that is greater than a diameter of the body by about 0.2 millimeters to 0.6 millimeters. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the chamfer has a diameter at the flat flange that is greater than a diameter of the cylindrical body by about 0.2 millimeters to 0.6 millimeters. since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 36, Yao discloses all the claimed limitations except for the eye-of-needle structure has a lateral width at its widest in a range of about 0.8 millimeters to 3.0 millimeters.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the eye-of-needle structure has a lateral width at its widest in a range of about 0.8 millimeters to 3.0 millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Mann et al. (US 9,590,329) hereafter Mann.
Regarding claim 35, Yao, discloses, the tip region includes an eye-of-needle structure formed by providing an oval hole in a flattened extension. However, does not discloses the shape of the body region is cylindrical.
Mann discloses the body 105,108,110,112 of a body region 105 of the pin attached convertor 100 is of cylindrical shaped. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the shaped of the body region is of cylindrical shaped as taught by Mann, in order to have ease of manufacturing and insertion into the corresponding device or printed circuit board.
It would have been obvious to one having ordinary skill in the art before the time the invention was made to have the shaped of the body region is of cylindrical shaped since applicants have presented no explanation that these particular configurations of the cylindrical shape of body region is significant or are anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of as of manufacturing and since a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art of record does not disclose or teaches the body is a cylindrical body, and wherein the at least one shape feature includes at least a circumferential groove disposed on the cylindrical body.

Response to Arguments
Applicant's arguments filed 8/4/2022 have been fully considered but they are not persuasive. Examiner has revised the rejection in order to address the recent amendment, as stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831